DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Response to Amendment
The amendments filed 08/23/2022 have been entered. Claims 1-2,4,6-11,13,15-18 and 20 remain pending in the application.  
Response to Arguments
Applicant’s arguments with respect to claims 1-2,4,6-11,13,15-18 and 20 have been considered but are moot because the new ground of rejection does not rely on any interpretation applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 18 is rejected under 35 U.S.C. 102(a)(1) as being disclosed by Lee (US 2016/0195702).
Regarding claim 18, Lee discloses an imaging lens assembly (see Fig 16) consisting of a first lens, a second lens, a third lens, a fourth lens, a fifth lens, and a sixth lens (see Fig 16; lens assembly consists of six lenses from 10-60) sequentially from an object side (see Fig 16; refers to left side of figure from where light arrives into the lens assembly) to an image side (see Fig 16; refers to the right side of the figure from where light is focused to) of the imaging lens assembly, wherein the first lens has a positive refractive power (see Table 15; first lens has a power of +1/5.86) and a convex object-side surface (see Fig 16; first lens has a convex object side surface); the second lens has a negative refractive power (see Table 15; second lens has a power of -1/9.57) and a concave image-side surface (see Fig 16; second lens has a concave image side surface); the fourth lens has a positive refractive power (see Fig 16; Table 15; fourth lens has a power of +1/40.34) wherein at least one of the first lens, the second lens, or the at least one of the third lens, the fourth lens, the fifth lens, or the sixth lens is a glass aspheric lens (see Figs 16; see Tables 11; Lee discloses six lenses and lenses being aspheric see Para [0102] and first lens being made of glass see Para [0068]); an effective focal length f of the imaging lens assembly (see Table 15; f = 7.50) and a radius of curvature R1 of the object-side surface of the first lens (see Table 11; R1 = 3.337) satisfy: 2 < f/Rl < 4 (Lee: see Fig 16; see Table 11; f/R1 = 7.50/3.337= 2.28) and wherein an effective focal length f of the imaging lens assembly and an entrance pupil diameter EPD of the imaging lens assembly satisfy: 1.5 < f/EPDs 1.69 (see Para [0123]; F number which is equivalent to f/epd = 1.68); and wherein an abbe number Vg of the glass aspheric lens and an abbe number Vi of a lens closest to the image side satisfy: 0.35 < Vg/Vi < 1.5 (see Figs 16; see Tables 11; glass has an abbe value of 56.11; Vi= 56.11 thus 0.35 < 56.11/56.11= 1.0 <1.5)
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 6-8, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2016/0195702) in view of Mikami (US 2016/0304390, of record). 
Regarding claim 1, Lee discloses an imaging lens assembly (see Figs 16 and 19, sixth and seventh embodiments) consisting of a first lens, a second lens, a third lens, a fourth lens, a fifth lens, and a sixth lens (see Fig 16 and 19; lens assembly consists of six lenses from 10-60) sequentially from an object side (see Fig 16 and 19; refers to left side of figure from where light arrives into the lens assembly) to an image side (see Fig 16 and 19; refers to the right side of the figure from where light is focused to) of the imaging lens assembly, wherein the first lens has a positive refractive power (see Table 15; first lens has a power of +1/5.86 and +1/6.23, respectively) and a convex object-side surface (see Figs 16 and 19; first lens has a convex object side surface); the second lens has a negative refractive power (see Table 15; second lens has a power of -1/9.57 and -1/11.78, respectively) and a concave image-side surface (see Figs 16 and 19; second lens has a concave image side surface); the fourth lens has a positive refractive power (see Table 15; refractive power of +1/3.72 and +1/4.25, respectively) and wherein an effective focal length f of the imaging lens assembly and an entrance pupil diameter EPD of the imaging lens assembly satisfy: 1.5 < f/EPDs 1.69 (see Para [0123 and 0126]; F number which is equivalent to f/epd = 1.68 and 1.69, respectively for either embodiment); and wherein at least one of the first lens, the second lens, or the at least one of the third lens, the fourth lens, the fifth lens, or the sixth lens is a glass aspheric lens (see Figs 16 and 19; see Tables 11 and 13; Lee discloses six lenses and lenses being aspheric see Para [0102] and first lens being made of glass see Para [0068]); and wherein an abbe number Vg of the glass aspheric lens and an abbe number Vi of a lens closest to the image side satisfy: 0.35 < Vg/Vi < 1.5 (see Figs 16 and 19; see Tables 11 and 13; glass has an abbe value of 56.11 and 63.3; Vi= 56.11 and 56.11 thus 0.35 < 56.11/56.11= 1.0 <1.5 for embodiment 6; and 0.35 < 63.3/56.11= 1.13 <1.5 for embodiment 7).
Lee does not disclose wherein a transmittance T1 of the imaging lens assembly corresponding to a wave band 650nm satisfies: Tl>85, a transmittance T2 of the imaging lens assembly corresponding to a waveband 490nm satisfies: T2>88%, a transmittance T3 of the imaging lens assembly corresponding to a waveband 430nm satisfies: T3>75%. Lee and Mikami are related because both teach imaging lens assemblies. 
Mikami discloses an imaging lens assembly (Fig 2), wherein a transmittance T1 of the imaging lens assembly corresponding to a wave band 650nm satisfies: Tl 85% (see Table 5; spectral transmittance of optical glass at 650nm is 99.176%), a transmittance T2 of the imaging lens assembly corresponding to a waveband 490nm satisfies: T2>88% (see Table 5; spectral transmittance of optical glass at 490nm is 97.992%), a transmittance T3 of the imaging lens assembly corresponding to a waveband 430nm satisfies: T3>75% (see Table 5; spectral transmittance of optical glass at 430nm is 93.814%). 
Therefore, it would have been obvious to one of ordinary skill in the art to modify Lee with wherein a transmittance T1 of the imaging lens assembly corresponding to a wave band 650nm satisfies: Tl>85, a transmittance T2 of the imaging lens assembly corresponding to a waveband 490nm satisfies: T2>88%, a transmittance T3 of the imaging lens assembly corresponding to a waveband 430nm satisfies: T3>75% of Mikami for the purpose of improving the lens assembly so as to allow for better transmission of desired wavelengths while eliminating undesired wavelengths to reduce noise. 
Regarding claim 4, Lee in view of Mikami further discloses an imaging lens assembly (Lee: see Fig 19) according to claim 1, wherein a refractive index Ng of the glass aspheric lens satisfies: 1.5<Ng<2.0 (Lee: see Table 13; Ng of glass lens is 1.627). 
Regarding claim 6, Lee in view of Mikami discloses an imaging lens assembly (Lee: see Fig 19) according to claim 1, wherein the effective focal length f of the imaging lens assembly (Lee: see Table 15; f= 7.55) and an effective focal length fg of the glass aspheric lens (Lee: see Table 15; fg = 6.23) satisfy: -0.6<f/fg<1.2 (Lee: see Table 11; f/fg= 1.20)
Although Lee in view of Bayya discloses substantially all the limitations of the claim 15 except for -0.6<f/fg<1.2.  It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify f/fg to include the value 1.20, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (In re Aller, 105 USPQ 233). Doing so would allow for improving the performance of the lens while reducing the size of the lens.
Regarding claim 7, Lee in view of Mikami discloses an imaging lens assembly (Lee: see Fig 16, sixth embodiment) according to claim 1, wherein an effective focal length f of the imaging lens assembly (Lee: see Table 11 and 15; f= 7.50) and a radius of curvature R1 of the object-side surface of the first lens (Lee: see Table 11; R1 = 3.337) satisfy: 2 < f/RI < 4 (Lee: see Fig 16; see Table 11; f/R1 = 7.50/3.337= 2.28).
Regarding claim 8, Lee in view of Mikami discloses an imaging lens assembly (Lee: see Fig 16, sixth embodiment) according to claim 7, wherein the radius of curvature R1 of the object-side surface of the object-side surface of the first lens (Lee: see Table 11; Rl = 3.337) and a radius of curvature R4 of the image-side surface of the second lens (Lee: see Table 11; R4 = 3.290) satisfy: 0< R1/R4< 1.0 (Lee: see Table 11; R1/R4 = 1.01). 
Although Lee in view of Bayya discloses substantially all the limitations of the claim 17 except for 0< R1/R4< 1.0.  It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify R1/R4 to include the value 1.01, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (In re Aller, 105 USPQ 233). Doing so would allow for improving the performance of the lens while reducing the size of the lens.
Regarding claim 20, Lee discloses the imaging lens according to claim 18. Lee does not disclose wherein a transmittance T1 of the imaging lens assembly corresponding to a wave band 650nm satisfies: Tl>85%, a transmittance T2 of the imaging lens assembly corresponding to a waveband 490nm satisfies: T2>88%, a transmittance T3 of the imaging lens assembly corresponding to a waveband 430nm satisfies: T3>75%. Lee and Mikami are related because both teach imaging lens assemblies. 
Mikami discloses an imaging lens assembly (Fig 2), wherein a transmittance T1 of the imaging lens assembly corresponding to a wave band 650nm satisfies: Tl85% (see Table 5; spectral transmittance of optical glass at 650nm is 99.176%), a transmittance T2 of the imaging lens assembly corresponding to a waveband 490nm satisfies: T2>88% (see Table 5; spectral transmittance of optical glass at 490nm is 97.992%), a transmittance T3 of the imaging lens assembly corresponding to a waveband 430nm satisfies: T3>75% (see Table 5; spectral transmittance of optical glass at 430nm is 93.814%). 
Therefore, it would have been obvious to one of ordinary skill in the art to modify Lee with wherein a transmittance T1 of the imaging lens assembly corresponding to a wave band 650nm satisfies: Tl>85%, a transmittance T2 of the imaging lens assembly corresponding to a waveband 490nm satisfies: T2>88%, a transmittance T3 of the imaging lens assembly corresponding to a waveband 430nm satisfies: T3>75% of Mikami for the purpose of improving the lens assembly so as to allow for better transmission of desired wavelengths while eliminating undesired wavelengths to reduce noise.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2016/0195702) in view of Mikami (US 2016/03040390, of record), as applied to claim 1 above, and further in view of Bayya (US 2016/0069744, of record). 
Regarding claim 2, Lee in view of Mikami discloses the imaging lens assembly according to claim 1. Lee in view of Mikami does not disclose wherein an influence ratio dng/dt of a unit temperature to a unit refractive index of the glass aspheric lens and a influence ratio dni/dt of a unit temperature to a unit refractive index of a lens closest to the image side satisfy: [dng/dt] / [dni/dt] < 0.1. Lee in view of Mikami and Bayya are related because both teach a lens assembly. 
Bayya teaches the imaging lens assembly (Fig 10) according to claim 1, wherein an influence ratio dng/dt of a unit temperature to a unit refractive index of the glass aspheric lens (Para [0040]; glass aspheric lens is taught by Lee in view of Mikami; use of NRL-11 with dn/dt of -0.3x10^-6) and a influence ratio dni/dt of a unit temperature to a unit refractive index of a lens closest to the image side (Para [0033]; use of NRL-4 with dn/dt of -18.4 x 10^-6 on closest lens to imaging side) satisfy: [dng/dt] /[dni/dt] <0.1 (Para[0033 and 0040); [dng/dt] / [dni/dt] = (- 0.3x 10^-6)/(-18.4x10^-6) =0.0163). 
Therefore, it would have been obvious for one of ordinary skill in the art to have modified Lee in view of Mikami with wherein an influence ratio dng/dt of a unit temperature to a unit refractive index of the glass aspheric lens and a influence ratio dni/dt of a unit temperature to a unit refractive index of a lens closest to the image side satisfy: [dng/dt]/[dni/dt] < 0.1 of Bayya for the purpose of passive optical stabilization in order to maintain a consistent image quality.
Claims 9-10, 13, and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2016/0195702) in view of Bayya (US 2016/0069744, of record). 
Regarding claim 9, Lee discloses an imaging lens assembly (see Figs 16 and 19, sixth and seventh embodiments) consisting of a first lens, a second lens, a third lens, a fourth lens, a fifth lens, and a sixth lens (see Fig 16 and 19; lens assembly consists of six lenses from 10-60), sequentially from an object side (see Fig 16 and 19; refers to left side of figure from where light arrives into the lens assembly) to an image side (see Fig 16 and 19; refers to the right side of the figure from where light is focused to) of the imaging lens assembly, the fourth lens has a positive refractive power (see Table 15; refractive power of +1/3.72 and +1/4.25, respectively); wherein at least one of the first lens, the second lens, the third lens, the fourth lens, the fifth lens, or the sixth lens is a glass aspheric lens (see Figs 16 and 19; see Tables 11 and 13; Lee discloses six lenses and lenses being aspheric see Para [0102] and first lens being made of glass see Para [0068]) and wherein an effective focal length f of the imaging lens assembly and an entrance pupil diameter EPD of the imaging lens assembly satisfy: 1.5<f/EPD<1.69 (see Para [0123 and 0126]; F number which is equivalent to f/epd = 1.68 and 1.69, respectively for either embodiment), and wherein an abbe number Vg of the glass aspheric lens and an abbe number Vi of a lens closest to the image side satisfy: 0.35 < Vg/Vi < 1.5 (see Figs 16 and 19; see Tables 11 and 13; glass has an abbe value of 56.11 and 63.3; Vi= 56.11 and 56.11 thus 0.35 < 56.11/56.11= 1.0 <1.5 for embodiment 6; and 0.35 < 63.3/56.11= 1.13 <1.5 for embodiment 7).
Lee does not disclose wherein an influence ratio dng/dt of a unit temperature to a unit refractive index of the glass aspheric lens and a influence ratio dni/dt of a unit temperature to a unit refractive index of a lens closest to the image side satisfy: [dng/dt] / [dni/dt] < 0.1,. Lee and Bayya are related because both teach a lens assembly. 
Bayya teaches the imaging lens assembly (Fig 10), wherein an influence ratio dng/dt of a unit temperature to a unit refractive index of the glass aspheric lens (Para [0040]; glass aspheric lens is taught by Lee; Bayya discloses use of NRL-11 with dn/dt of -0.38x10^-6) and a influence ratio dni/dt of a unit temperature to a unit refractive index of a lens closest to the image side (Para [0033]; use of NRL-4 with dn/dt of -18.4x10*6 on closest lens to imaging side) satisfy: [dng/dt] /[dni/dt] <0.1 (Para [0033 and 0040]; [dng/dt] / [dni/dt] =(-0.3x10^-6)/(-18.4x10^-6) =0.0163). 
Therefore, it would have been obvious for one of ordinary skill in the art to have modified Lee with wherein an influence ratio dng/dt of a unit temperature to a unit refractive index of the glass aspheric lens and a influence ratio dni/dt of a unit temperature to a unit refractive index of a lens closest to the image side satisfy: [dng/dt]/[dni/dt] <0.1 of Bayya for the purpose of passive optical stabilization in order to maintain a consistent image quality. 
Regarding claim 10, Lee in view of Bayya discloses the imaging lens assembly (Lee: see Fig 16) according to claim 9, wherein the first lens has a positive refractive power (see Table 15; first lens has a power of +1/5.86 and +1/6.23, respectively) an object-side surface of the first lens is a convex surface (see Figs 16 and 19; first lens has a convex object side surface); the second lens has a negative refractive power (see Table 15; second lens has a power of -1/9.57 and -1/11.78, respectively) and an image-side surface of the second lens is a concave surface (see Figs 16 and 19; second lens has a concave image side surface). 
Regarding claim 13, Lee in view of Bayya discloses an imaging lens assembly (Lee: see Fig 16) according to claim 9, wherein a refractive index Ng of the glass aspheric lens satisfies: 1.5<Ng<2.0 (Lee: see Table 11; Ng of lens 1 is 1.544). 
Regarding claim 15, Lee in view of Bayya discloses an imaging lens assembly (Lee: see Fig 19) according to claim 9, wherein the effective focal length f of the imaging lens assembly (Lee: see Table 15; f= 7.55) and an effective focal length fg of the glass aspheric lens (Lee: see Table 15; fg = 6.23) satisfy: -0.6<f/fg<1.2 (Lee: see Table 11; f/fg= 1.20).  
Although Lee in view of Bayya discloses substantially all the limitations of the claim 15 except for -0.6<f/fg<1.2.  It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify f/fg to include the value 1.20, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (In re Aller, 105 USPQ 233). Doing so would allow for improving the performance of the lens while reducing the size of the lens.
Regarding claim 16, Lee in view of Bayya discloses an imaging lens assembly (Lee: see Fig 16, sixth embodiment) according to claim 10, wherein an effective focal length f of the imaging lens assembly (Lee: see Table 11 and 15; f= 7.50) and a radius of curvature R1 of the object-side surface of the first lens (Lee: see Table 11; R1 = 3.337) satisfy: 2 < f/RI < 4 (Lee: see Fig 16; see Table 11; f/R1 = 7.50/3.337= 2.28). 
Regarding claim 17, Lee in view of Bayya discloses an imaging lens assembly (Lee: see Fig 16, sixth embodiment) according to claim 16, wherein the radius of curvature R1 of the object-side surface of the object-side surface of the first lens (Lee: see Table 11; Rl = 3.337) and a radius of curvature R4 of the image-side surface of the second lens (Lee: see Table 11; R4 = 3.290) satisfy: 0< R1/R4< 1.0 (Lee: see Table 11; R1/R4 = 1.01) 
Although Lee in view of Bayya discloses substantially all the limitations of the claim 17 except for 0< R1/R4< 1.0.  It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify R1/R4 to include the value 1.01, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (In re Aller, 105 USPQ 233). Doing so would allow for improving the performance of the lens while reducing the size of the lens.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2016/0195702) in view of Bayya (US 2016/0069744, of record), as applied to claim 9 above, and further in view of Mikami (US 2016/03040390, of record). 
Regarding claim 11, Lee in view of Bayya discloses the imaging lens assembly according to claim 9. Lee in view of Bayya does not disclose wherein a transmittance T1 of the imaging lens assembly corresponding to a waveband 650nm satisfies: Tl > 85%, a transmittance T2 of the imaging lens assembly corresponding to a waveband 490nm satisfies: T2>88%, and a transmittance T3 of the imaging lens assembly corresponding to a wave band 430nm satisfies: T3>75%. Lee in view of Bayya and Mikami are related because both teach imaging lens assemblies. 
Mikami discloses an imaging lens assembly (Fig 2), wherein a transmittance T1 of the imaging lens assembly corresponding to a wave band 650nm satisfies: Tl85% (see Table 5; spectral transmittance of optical glass at 650nm is 99.176%), a transmittance T2 of the imaging lens assembly corresponding to a waveband 490nm satisfies: T2>88% (see Table 5; spectral transmittance of optical glass at 490nm is 97.992%), a transmittance T3 of the imaging lens assembly corresponding to a waveband 430nm satisfies: T3>75% (see Table 5; spectral transmittance of optical glass at 430nm is 93.814%). 
Therefore, it would have been obvious to one of ordinary skill in the art to modify Lee with wherein a transmittance T1 of the imaging lens assembly corresponding to a wave band 650nm satisfies: Tl>85, a transmittance T2 of the imaging lens assembly corresponding to a waveband 490nm satisfies: T2>88%, a transmittance T3 of the imaging lens assembly corresponding to a waveband 430nm satisfies: T3>75% of Mikami for the purpose of improving the lens assembly so as to allow for better transmission of desired wavelengths while eliminating undesired wavelengths to reduce noise.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL ANDRES SANZ whose telephone number is (571)272-3844. The examiner can normally be reached Monday-Friday 7:30 am -5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on (571) 272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/G.A.S./Examiner, Art Unit 2872                                                                                                                                                                                                        
/BALRAM T PARBADIA/Primary Examiner, Art Unit 2872